In re Martin, Willie; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “H”, No. 304-441; to the Court of Appeal, Fourth Circuit, No. 93KA-0411.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether relator was wearing identifiable prison garb at trial, and if he was, whether his attorney’s failure to timely raise the issue at trial constitutes ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See State ex rel. Young v. Whitley, 92-3022 (La. 4/22/94), 637 So.2d 147; State v. Roche, 94-0300 (La. 6/28/96), 675 So.2d 1101.
MARCUS, KIMBALL and BLEICH, JJ., would deny the writ.
LEMMON, J., not on panel.